Citation Nr: 1241299	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  08-23 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1988 to September 2007 and active duty for training from January 1987 to June 1987.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A left shoulder disability has not been present at any time during the pendency of this claim.

2.  A left knee disability has not been present at any time during the pendency of this claim.

3.  A low back disability has not been present at any time during the pendency of this claim.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by active duty or active duty for training and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2012).

2.  A left knee disability was not incurred in or aggravated by active duty or active duty for training and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2012).

3.  A low back disability was not incurred in or aggravated by active duty or active duty for training and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claims.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the disability-rating and effective-date elements of the claims, by letter mailed in August 2006, prior to the initial adjudication of the claims.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs and all available post-service medical evidence identified by the Veteran were obtained.  Neither the Veteran nor her representative has identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such outstanding evidence.  The Veteran was also afforded a fee-based examination in June 2007 and a VA examination in October 2009 to determine the nature and etiology of her claimed disorders. 

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

'Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim.'  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims for service connection for left shoulder, left knee and low back disabilities.  Though the Veteran complained of pain of the left shoulder, left knee, and low back upon separation from service, a current left knee, left shoulder, or low back disability is not shown.

Service treatment records (STRs) and the post-service medical evidence dated prior to separation note multiple complaints of bilateral knee and shoulder pain as well as low back pain.  During a March 2007 retirement examination, the examiner noted tenderness and decreased range of motion of the right knee, tenderness of the right shoulder, and tenderness of lumbosacral spine.  The diagnoses were chronic low back pain, chronic right shoulder pain, and chronic bilateral knee pain. 

Post-service VA treatment records document complaints of left knee pain and low back pain. 

A fee-based examination in June 2007 and a VA examination in October 2009 disclosed no pathology to render a diagnosis of a knee or low back disorder.  The June 2007 fee-based examiner also noted status post bilateral rotator cuff syndrome, condition treated with resolution.

The Veteran has asserted that she injured her left knee, left shoulder, and back during active service.  The Board notes that upon separation examination, the Veteran complained of back pain, shoulder and knee pain.  Although the Veteran has complained of pain, pain alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  

Because no current disability is shown, or shown during the pendency of these claims, the claims for service connection for left shoulder, left knee and low back disabilities must be denied.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

To the extent that the Veteran's reports of left knee, left shoulder, and low back pain, the Board notes that she has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show current disease or injury to account for these complaints.  As noted above, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer, supra. at 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Therefore, with respect to the Veteran's reports of left knee, left shoulder, and low back pain, the Board concludes that any underlying disease or injury is not shown.

While the Veteran is competent to report her symptoms, the medical evidence is negative for the existence of underlying pathology for the complaints.  Layno supra. at 469.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  Moreover, to the extent that the Veteran is competent to relate her symptoms to a disease or injury, the Board finds the medical evidence prepared by skilled professionals to be more probative. 

Accordingly, the claims must be denied.  There is no doubt to resolve.


ORDER

Entitlement to service connection for a left shoulder disability is denied. 

Entitlement to service connection for a left knee disability is denied. 

Entitlement to service connection for a low back disability is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


